Citation Nr: 0332828	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired ocular 
disability exhibited by decreased visual acuity.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran had more than 19 years of active service prior to 
his discharge in May 1978.  This appeal comes before the 
Board of Veterans' Appeals (Board) from an October 2001 
rating decision of the Department of Veterans Affairs (VA), 
Columbia, South Carolina regional office (RO). 


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran exhibited refractive error of the eyes in 
service and service medical records do not reflect the 
presence of an acquired ocular disability during the 
veteran's active duty period.

3.  An acquired ocular disability was first manifested many 
years after service and was not caused by any incident of 
service. 


CONCLUSION OF LAW

An acquired ocular disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the August 
2002 statement of the case (SOC) of the laws and regulations 
governing his claim.  This was sufficient for notification of 
the information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to the 
type of evidence that would help substantiate his claim.

A June 2001 letter informed the appellant of what information 
and evidence needed to be supplied, and what VA would do to 
assist in obtaining pertinent evidence.  It informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  The veteran was also notified of what 
evidence he must obtain to successfully prosecute his claim, 
what evidence VA had obtained and that VA had assisted him in 
attempting to obtain evidence that he had identified as 
relevant to his claim.  Additionally, the veteran was 
informed of the provisions of 38 C.F.R. § 3.159 (2003).  

In a written statement dated March 2002, the veteran 
indicated that he attempted to obtain and submit the 
testimony of witnesses relevant to his claim, but that the 
witnesses were either dead or unavailable.  The veteran did 
submit one lay statement dated February 2002 in support of 
his claim, as well as two lay statements dated March 2002.  
The veteran has not identified any additional evidence to be 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim of service connection because 
there is no evidence of pertinent disability in service or 
for several decades following service.  Thus, while there is 
a current finding of legal blindness, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, and the initial findings of vision loss many years 
following service, any opinion relating vision loss to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2002).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 USCA 5103A(a)(2).

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, in this case the letter was 
sent to the veteran in June 2001, over two years prior to the 
Board's consideration of this case.  Furthermore, the veteran 
submitted additional evidence in his March 2002 
correspondence.  It is apparent from the record that he has 
no additional evidence to submit after being told what 
evidence was necessary in order to successfully prosecute his 
claim.  Thus, the Board finds that the PVA case does not 
require any delay in consideration of the veteran's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  

The service medical records note that the veteran was 
diagnosed with myopia and astigmatism at his enlistment 
examination for service.  However, these are refractive 
errors and are not considered diseases or injuries within the 
meaning of applicable legislation, and hence, cannot be 
considered disabilities for VA compensation purposes.  See 38 
C.F.R. § 3.303(c) (2003).  See also 38 C.F.R. § 4.9 (2003). 

A September 2000 private medical record diagnosed the veteran 
with legal blindness that is the consequence of retinal tears 
and detachment in each eye, as well as a macular hole in the 
left eye.

In his notice of disagreement dated March 2002, the veteran 
alludes to four separate inservice incidents which he argues 
directly caused his current vision impairment.  The incidents 
are alleged by veteran to include exposure to a Star Bright 
flare in 1962, facial exposure to jet blast aboard the USS 
Ticonderoga in 1967, exposure to a welding torch inches from 
his face in 1971, and facial exposure to small fragments of 
flying concrete in 1974.

As noted above, none of these four incidents is noted in the 
service medical records which span nearly twenty years from 
1958 to 1977.  Although the service medical records do 
demonstrate that the veteran suffered from poor vision and 
wore eyeglasses, the Board notes that none of the service 
medical records indicate any eye pathology or disease.  The 
veteran has produced no persuasive circumstantial evidence 
that service events transpired as he now claims they did.  
For example, the veteran claims to have received medical 
treatment for each incident claimed by either a (medical) 
corpsman or flight physician and there is no evidence of any 
of the claimed incidents in his service medical folder, nor 
are there any spontaneous medical histories from the veteran 
over the years (mentioning his current version of service 
events) which might lend credence to his current allegations.  
When the veteran filed his initial application for 
compensation in 1978, he mentioned several physical problems, 
but none with his eyes.  His eyes were reportedly normal on 
VA examination in 1978.  It is not until some twenty years 
after service that an acquired eye pathology is demonstrated.  
The first mention of the history of eye trauma in service was 
in the September 2000 medical report, in connection with the 
claim for service connection.  In sum, the veteran's account 
of in-service events is not credible.  The private doctor's 
reliance on the veteran's self-reported and unsubstantiated 
history negates any probative value in the medical opinion 
concerning a relationship between current ocular disability 
and service.

Medical opinions have no probative value when they are based 
on an inaccurate factual predicate, such as the veteran's 
self- reported history.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 548 (1993).  

Several lay statements by friends of the veteran are 
associated with the claims folder.  The statements relay 
accounts of the various incidents claimed by the veteran to 
be the source of his current eye pathology.  However, these 
statements merely recount stories of inservice accidents told 
by the veteran himself.  The lay statements are not by 
individuals who actually witnessed the veteran in service, 
nor do they offer credible accounts of continuity of symptoms 
since service.  Moreover, as laymen, these persons have no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The objective record does not show the presence of an eye 
pathology for nearly two decades following the veteran's 
separation from service.  While the veteran has been 
currently found to be legally blind, these problems were 
first demonstrated in 1998.  The veteran's present eye 
pathology has not been objectively medically attributed to an 
inservice event.  

The preponderance of the evidence is against the veteran's 
claim for service connection for an acquired ocular 
disability.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



